McKEOWN, Circuit Judge,
special joinder in concurrence:
Although I am the author of the opinion, I join in Judge Tashima’s concurrence because I question the vitality of Wasyl, Inc. v. First Boston Corp., 813 F.2d 1579 (9th Cir.1987). At issue is a question of statutory interpretation. Whether this appraisal contract calls for an “arbitration” within the scope of the FAA therefore strikes me as a question of federal law. See Mitsubishi Motors Corp. v. Soler Chrysler-Plym*1092outh, Inc., 473 U.S. 614, 626, 105 S.Ct. 3346, 87 L.Ed.2d 444 (1985) (holding courts determine whether parties agreed to arbitration under FAA’s “substantive law of arbitrability”) (quoting Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983)).